Title: To George Washington from Isaac Pope, 31 March 1783
From: Pope, Isaac
To: Washington, George


                        
                            Sir
                            New Windsor cantonment, 31 March 1783
                        
                        I marched the 3d Massachusetts Regiment agreeable to orders to the lines at Croton river on the
                            13relieved the 2d Newyork Regiment commanded by Colonel Cochran on the 14th of march—posted the
                            regiment from right to left in the following order, The light infantry company at Stoney Point, and the first Batalion
                            company at Verplanks Point, the fourth and fifth companies at Cortlands House at the mouth of Croton, the eighth company
                            at Pugsleys abought one mile east of the new bridge the third company had an intermediate position
                            between the New bridge and Pines bridge at Fitenburoughs on the croton, the Sixth Company at Pines bridge—the Seventh at
                            Squire Deans, the Second company at the tower of Bedfor’d—posted a guard, at newbridge consisting of a Serjeant and twelve
                            privats—posted a nother guard of the Same Strength at the Ferrey near the mouth of croton—Sent a corporal 4 privates to
                            Davenports ford—Petroled along the croton river from its mouth abought two miles East of Pines bridge—Sent Scouts
                            repeatedly as low as the White plains—received your Excellencies order to give a passport to Mr Skidmore to pass to the
                            British lines—which was immediately complied with; received four prisoners of war belonging to
                            Colonel Dellancy Corps which were taken by a party of militia commanded by John Archer, which was Sent under guard to Head
                            Quarters, also two deserters one from the british army, the other from the British Navey which were Sent to Head Quarters.
                        Was relieved on the 28th of march by the first New Hampshire Regiment commanded by Major Morril—marched the
                            Regiment into this cantonment in the evening of the 20th.
                        nothing very material happened when I was on the lines. I am your Excellencies most obediant & very
                            Humble Servt
                        
                            Isaac Pope Majr 3d M. Regt 
                        
                    